~
thy et

ot ¥ ; . Eb
AO 245B (Rev. 02/08/2019) Judgment ina Criminal Petty Case (Modified) . Page | of 1 Wi

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America oe JUDGMENT IN A CRIMINAL CASE
¥, (For Offenses Committed On or After November 1, 1987)

Israel Avendano-Sanchez Case Number: 3:19-mj-23458 |

Carolyn L Oliver

Defendant's Attorn

 

 

 

 

 

 

 

   

 

 

 

 

 

 

BOY :
REGISTRATION NO. 88549298 = | Puls wd
THE DEFENDANT: AUG 26 7019

KX) pleaded guilty to count(s) 1 of Complaint | :

L] was found guilty to count(s) . CLERKS 2 ISTH) COURT F
after a plea of not guilty. BY ener enema BS LLY.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
Li The defendant has been found not guilty on count(s)
L) Count(s) | __ dismissed on the motion of the United States,
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for aterm of: —

A TIM SERVED Oo days

 

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal. . .

[] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Monday, August 26, 2019
Date of Imposition of Sentence

Received : Lis Ky / i

DUSM : HONORABLE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

  

Clerk’s Office Copy | 3:19-mj-23458

 

 
